UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4071


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRENDAN JAMAL HOLT,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:18-cr-00102-CCE-1)


Submitted: February 10, 2022                                 Decided: February 24, 2022


Before GREGORY, Chief Judge, and NIEMEYER and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Louis C. Allen, Federal Public Defender, John A. Duberstein, Assistant
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Greensboro, North Carolina, for Appellant. Whitney N. Shaffer, Special Assistant United
States Attorney, Ashley E. Waid, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brendan Jamal Holt appeals his convictions and 186-month sentence imposed

following his guilty plea to attempted Hobbs Act robbery, in violation of 18 U.S.C.

§ 1951(a), and possession of ammunition by a convicted felon, in violation of 18 U.S.C.

§§ 922(g)(1), 924(a)(2). Counsel for Holt has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), stating that there are no meritorious grounds for appeal but

questioning the substantive reasonableness of Holt’s sentence. Although notified of his

right to do so, Holt has not filed a pro se supplemental brief. For the reasons that follow,

we affirm.

       We review a defendant’s sentence “under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41 (2007). Before assessing substantive

reasonableness, we must first determine whether the sentence is procedurally reasonable.

See United States v. Webb, 965 F.3d 262, 270 (4th Cir. 2020). In doing so, we consider

whether the district court properly calculated the defendant’s advisory Sentencing

Guidelines range, gave the parties an opportunity to argue for an appropriate sentence,

considered the 18 U.S.C. § 3553(a) factors, and sufficiently explained the selected

sentence. Gall, 552 U.S. at 49-51.

       At sentencing, the district court properly calculated the Guidelines range, allowed

the parties to argue for an appropriate sentence, offered Holt a chance to address the court,

and considered the § 3553(a) factors while thoroughly explaining its sentencing decision.

Thus, we discern no procedural error.



                                             2
       If a sentence is free of “significant procedural error,” then we review it for

substantive reasonableness, “tak[ing] into account the totality of the circumstances.” Gall,

552 U.S. at 51. In view of Holt’s extensive criminal history, the seriousness of the instant

offense conduct, and the need to protect the public from Holt’s further criminal acts, we

conclude that the district court acted well within its discretion in finding that a 186-month

prison sentence was sufficient, but not greater than necessary, to satisfy the goals of

sentencing. See 18 U.S.C. § 3553(a). Furthermore, we see nothing in the record that would

rebut the presumption of reasonableness that attaches to Holt’s within-Guidelines sentence.

See United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm Holt’s criminal judgment.

This court requires that counsel inform Holt, in writing, of the right to petition the Supreme

Court of the United States for further review. If Holt requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation. Counsel’s motion must state that a copy

thereof was served on Holt.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              3